Title: To Benjamin Franklin from Francis Dana, 17/28 November [i.e., 28 November 1782]
From: Dana, Francis M.
To: Franklin, Benjamin


SirSt: Petersbourg Novr. 17 / 28 1782.
I wrote to Mr: Livingston in Augt: last: to advise Congress of a custom established at this Court by order of Her Majesty, That every Power entering into any Treaty with her, shou’d pay Six Thousand Roubles to Four of her Ministers (making in the whole Twenty four Thousand) upon the signing of the Treaty: And that if any occasion shou’d offer for me to make a Treaty on the part of the United-States, it wou’d be indispensably necessary Congress shou’d enable me to advance that sum. I have lately written to him upon that subject again, and acquainted him. “If the present negotiations for a Peace shou’d happily suceede, I shall have occasion for the money mentioned in that letter, before I can expect an answer from Congress; and shall apply to Doctr: Franklin and Mr: Adams to advance it between them.” I accordingly wrote to Mr: Adams by the last post, and desired to know of him if he wou’d agree to advance one moiety of the sum (which will be somewhere about Twenty three to Twenty five hundred pounds sterlg: as the Course of Exchange may be) if the supposed case shou’d happen. I told him I shou’d make the same application to you by this post; which I have thought it my duty to do, to the end I may be prepared as far as possible, to meet that event. You will judge whether it is consistent with yours to grant it in case it shou’d become necessary before I shall receive an answer from Congress upon the subject. As Mr: Adams is now near you, and as it wou’d be useless to obtain the consent of one of you only, I suppose you will consult together upon the matter, which I am sensible is not without its difficulties on your parts. Shou’d you see your way clear to answer each for one Moiety of the money, it wou’d be sufficient to authorise me to draw upon you for it in the very moment when it shall be indispensably necessary for me to advance it.
I am, Sir, with the greatest Respect and Esteem Your most obedient humble Servant
His Excellency Benja: Franklin Minister Plenipotentiary &c By the Post of the 18th. thro’ Mr. W.
